EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nilay Choksi (Reg. # 65,795) on 6/03/2022

The application has been amended as follows: 

a. Claim 1, lines 38-39 are amended from
 “opposite the top end surface, and wherein the stationary blade and the movable blade comprise at least steel” to 

-- opposite the top end surface, wherein the stationary blade at least partially encloses the movable blade, wherein each of the least one cutting edge of the stationary blade comprises (i) a first substantially flat wall portion having a plurality of bottom teeth at a bottom cutting edge and that is arranged, when in use, as a skin-facing wall portion, and (ii) a second wall portion having a plurality of top teeth at a top cutting edge and that is arranged, when in use, as a wall portion facing away from the skin, wherein the first wall portion and the second wall portion are connected at distal end portions of corresponding teeth of the plurality of bottom teeth and the plurality of top teeth and defines a portion of the guide slot within the corresponding toothed cutting edge, thereby defining a plurality of longitudinally extending stationary teeth alternating with respective tooth slots, wherein the movable blade is guided within the guide slot and sandwiched between the first wall portion and the second wall portion such that teeth of the movable blade arranged at the toothed cutting edge thereof, cooperate with the stationary teeth to cut hairs caught in the tooth slots, and 
wherein the stationary blade and the movable blade comprise at least steel—

b. Claim 13 is cancelled. 

c. Claim 14, lines 1-2 are amended from “wherein the at least one toothed cutting edge of the stationary blade comprises (i) a first toothed cutting edge having a first plurality of teeth and (ii) a second toothed cutting edge” to 
-- wherein the at least one toothed cutting edge of the stationary blade comprises (i) the first toothed cutting edge having the first plurality of teeth and (ii) a second toothed cutting edge--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose wherein the movable blade is guided within the guide slot and sandwiched between the first wall portion and the second wall portion such that the teeth of the movable blade cooperate with the stationary teeth in combination with a lateral protecting element to prevent hairs from being trapped as set forth in claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724